                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                    3:18-cv-00473-FDW

JAIRUS TYRONE HENLEY,                     )
                                          )
      Petitioner,                         )
                                          )
vs.                                       )                                  ORDER
                                          )
MIKE SLAGEL,                              )
                                          )
      Respondent.                         )
__________________________________________)

        THIS MATTER is before the Court upon Petitioner Jairus Tyrone Henley’s Request for

a Certificate of Appealability. (Doc. No. 17.)

        I.      BACKGROUND

        Petitioner is a prisoner of the State of North Carolina. On September 19, 2013, the

Charlotte Mecklenburg Police Department (“CMPD”) sought to question him about a burglary

and homicide that occurred the night before. Through an informant, the police located Petitioner

and detectives brought him to the Law Enforcement Center (“LEC”) for questioning. After

speaking with detectives on-and-off for several hours, Petitioner confessed to his involvement in

the burglary and homicide.

        The State indicted Petitioner for first degree murder, burglary, and various related crimes.

Petitioner moved to suppress his confession and related statements to the detectives, arguing that

he was subjected to custodial interrogation without having been advised of his rights under

Miranda v. Arizona. The trial court denied the motion, and Petitioner’s confession was used

against him at trial.

        On May 20, 2016, a Mecklenburg County Superior Court jury found Petitioner guilty on
                                                     1
all charges. The trial court sentenced him to consecutive sentences of life in prison without

parole for the murder conviction, and 60 to 84 months in prison for burglary and robbery.

       Petitioner appealed, and on July 5, 2017, the North Carolina Court of Appeals (NCCOA)

filed an unpublished opinion finding no error in the denial of Petitioner’s motion to suppress.

State v. Henley, 801 S.E.2d 393 (N.C. Ct. App. 2017) (Table). The North Carolina Supreme

Court (NCSC) denied his petition for discretionary review (“PDR”) on September 28, 2017.

State v. Henley, 804 S.E.2d 527 (2017) (Mem).

       Petitioner subsequently filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2254 (Doc. No. 1), alleging a violation of his rights under Miranda. He filed an amended

petition (Doc. No. 2), adding a claim of that his initial seizure violated the Fourth Amendment.

Respondent moved for summary judgment. (Doc. No. 5.)

       On September 26, 2019, this Court entered an Order granting Respondent’s summary

judgment motion, denying Petitioner’s Miranda claim, and dismissing Petitioner’s Fourth

Amendment claim as procedurally defaulted. (Doc. No. 14.) Petitioner has filed a motion for a

certificate of appealability for both claims. (Doc. No. 17.)

       II.     LEGAL STANDARD

       A district court order dismissing or denying a § 2254 petition is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). This requirement is satisfied only when

“reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’ ” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting
                                                      2
Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)); see also Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       III.    DISCUSSION

       A. Miranda Claim

       In Miranda v. Arizona, the Supreme Court determined that to protect a suspect’s Fifth

Amendment privilege against compelled self-incrimination, the prosecution generally may not

use statements stemming from a custodial interrogation against a defendant at trial unless the

prosecution demonstrates certain procedural safeguards were taken before the defendant made

those statements. 384 U.S. 436 (1966). In granting Respondent summary judgment on

Petitioner’s Miranda violation claim, this Court found that the state court record, including the

transcript of the suppression hearing (Doc. No. 11-1) and the Record on Appeal (Doc. No. 6-4),

supported the NCCOA’s conclusion that Petitioner was not in custody and that his interactions

with law enforcement were voluntary when he made his inculpatory statements. Accordingly,

the Court concluded that the NCCOA did not apply Miranda in an unreasonable manner when it

held that CMPD detectives did not violate Petitioner’s Miranda rights.

       Petitioner contends he meets the standard for a certificate of appealability and realleges

facts related to the traffic stop that preceded his trip to the LEC where he made inculpatory

statements. On direct appeal, Petitioner argued that the trial court failed to consider the

circumstances of the traffic stop and the subsequent trip to the LEC in its analysis of whether he

was in custody when he made his confession. The NCCOA specifically rejected that assertion,

stating, “[t]his is flatly wrong. The trial court examined all the circumstances surrounding the
                                                      3
initial stop, made detailed findings about that initial stop, and expressly noted in its conclusions

of law that its decision applied both to the initial stop and to Henley's questioning at the police

station.” Henley, 801 S.E.2d 393, at * 2.

        In its written order denying the motion to suppress, the trial court described Petitioner’s

argument for suppression, as follows:

        The crux of Defendant’s argument is that following the traffic stop, involving seven
        uniformed officers and three marked patrol cars, a cordon of officers surrounded
        him, prevented him from leaving and coerced him, against his will, to accompany
        Detectives Greenly and Watson to the LEC to be interviewed. That any statements
        made, were made while he was in custody, without the benefit of Miranda rights
        having been given, were not freely, voluntarily or understandingly made.

Order Deny. Mot. to Suppress, R. on Appeal, at 23 ¶ 1 (Doc. No. 6-4.) The trial court made 13

findings of fact related to the stop and the ride to the police station, see id. at p. 20-21 ¶¶ 7-17, p.

23 ¶¶ 28-29, and the court concluded as a matter of law that Petitioner’s “testimony regarding

coercion and lack of voluntariness [were] unbelievable,” id. at p. 24 ¶ 5. Those findings and the

court’s legal conclusion were based upon the testimony of one of the officers who participated in

the traffic stop, the lead homicide detective in the case, and Petitioner,1 see Suppress. Hr’g Tr.

(Doc. No. 11-1), the court’s observation of the witnesses as they testified, audio and video of the

traffic stop and post-stop activity recorded by the two patrol cars that initiated the stop, audio of

Petitioner’s ride to the LEC with Detectives Greenly and Watson, audio and video of Petitioner’s

interview at the LEC, see Order Deny. Mot. to Suppress (Doc. No. 6-4), at p. 20 ¶ 4 & n.1, and

allegations of fact Petitioner made in pro se, pre-hearing filings that were inconsistent with his

testimony at the hearing, see id. at p. 24 ¶ 5. The trial court concluded:




        1
          These were the only witnesses who testified at the suppression hearing. See Suppress. Hr’g Tr. (Doc. No.
11-1). September 26, 2019 Order
                                                            4
        When considering the totality of the circumstances including Defendant’s age,
        maturity, educational level, absence of intoxication, absence of any element(s) of
        coercion (either in Defendant’s decision to accompany Greenly and Watson to the
        LED or make any statements to them), [the absence of] threats or promises, the
        length of the interrogation, its location, his prior experiences with the criminal
        justice system, his emotional state, and his credibility, the Court finds that he was
        not in custody for the purposes of Miranda. His statements to Greenly and Watson
        were given freely, voluntarily and with understanding.

Id. at 24 ¶ 6.

        Under § 2254(e)(1), “a determination of a factual issue made by a State court shall be

presumed to be correct,” unless the petitioner satisfies his “burden of rebutting the presumption

of correctness by clear and convincing evidence.” In other words, a petitioner must demonstrate

that the state court’s factual finding was incorrect by clear and convincing evidence.

        Credibility determinations, such as those the state . . . court made regarding [a
        witness], are factual determinations. As such, they ‘are presumed to be correct
        absent clear and convincing evidence to the contrary, and a decision adjudicated on
        the merits and based on a factual determination will not be overturned on factual
        grounds unless objectively unreasonable in light of the evidence presented in the
        state court proceeding.’

Wilson v. Ozmint, 352 F.3d 847, 858 (4th Cir.2003) (quoting Miller–El, 537 U.S. at 340). Thus,

under § 2254 “ ‘federal habeas courts [have] no license to redetermine credibility of witnesses

whose demeanor has been observed by the state trial court, but not by them.’ ” Cagle v. Branker,

520 F.3d 320, 324 (4th Cir.2008) (quoting Marshall v. Lonberger, 459 U.S. 422, 434 (1983))

(alteration in original). Rather, “for a federal habeas court to overturn a state court's credibility

judgments, the state court's error must be stark and clear.” Cagle, 520 F.3d at 324.

        Given § 2254’s highly deferential standard of review, especially of a state court's

credibility findings, the Court concludes jurists of reason would not debate whether petitioner

was in custody during the traffic stop, during his ride to the LEC, or during his interview at the

LEC, as he offers only his self-serving testimony from the suppression hearing as evidence that
                                                       5
the trial court’s fact and credibility findings were incorrect. Accordingly, Petitioner’s request for

a certificate of appealability for his Miranda claim is denied.

       B.      Fourth Amendment Claim

       In Claim Two of his habeas Petition, Petitioner claimed the initial traffic stop was an

unconstitutional seizure of his person in violation of the Fourth Amendment. The Court

dismissed the claim as procedurally defaulted because Petitioner had failed to exhaust the claim

in the state courts, and he would be procedurally barred from raising the claim in the state courts

if he attempted to do so now. Petitioner contends reasonable jurists would debate whether this

Court’s procedural ruling was correct. Specifically, Petitioner asserts that the factual basis for

the Fourth Amendment claim was presented in his initial appellate brief to the NCCOA and that

the substance of the seizure and relevant case law were presented in his pro se petition to the

NCCOA for rehearing en banc and in his PDR in the NCSC.

       As the Court explained in its Order granting Respondent summary judgment and

dismissing this Claim, Petitioner raised only one question in his Appellate Brief before the

NCCOA – whether the trial court erred in denying the motion to suppress his incriminating

statements made without having been advised of his Miranda rights, see Sept. 26, 2019 Order

(Doc. No. 14) at 9 (citing Def’t-Appellant’s Br. (Doc. No. 6-5)), and Petitioner’s PDR to the

NCSC made it clear he was not raising an independent Fourth Amendment claim related to the

traffic stop, see id. at 9-10 (citing PDR (Doc. No. 6-9) at 3 (“Though a 4th amendment violation

is not the topic for discussion, evidence through testimony shows one has taken place.”)).

Petitioner did not assert either cause and prejudice or a fundamental miscarriage of justice to

excuse the default.

       The Court concludes jurists of reason would not debate whether Petitioner failed to
                                                      6
      exhaust and procedurally defaulted this claim. As such, his request for a certificate of

      appealability for his Fourth Amendment claim is denied.

              IT IS, THEREFORE, ORDERED that Petitioner’s Request for a Certificate of

      Appealability (Doc. No. 17) is DENIED.


Signed: March 14, 2020




                                                           7
